 Case 2:19-cv-00175-PLM-MV ECF No. 75 filed 03/27/20 PageID.625 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN

L. T. TUCKER #132271,

       Plaintiff,                             NO. 2:19-cv-175

v                                             HON. PAUL L. MALONEY

DAWN CONNOR, DONALD MANKEE,                   MAG. MAARTEN VERMAAT
and NICOLE KAUTZ,

       Defendants.


L. T. Tucker #132271                          Raina Korbakis (P49467)
In Pro Per                                    Assistant Attorney General
Baraga Correctional Facility                  Attorney for MDOC Defendants
13924 Wadaga Road                             Michigan Department of Attorney General
Baraga, MI 49908-9204                         MDOC Division
                                              P.O. Box 30217
                                              Lansing, MI 48909
                                              (517) 335-3055
                                                                                /
                    MDOC DEFENDANTS’ BRIEF IN
           SUPPORT OF MOTION FOR ENLARGEMENT OF TIME
              TO FILE REPLY TO PLAINTIFF’S RESPONSE

      Rule 6(b) of the Federal Rules of Civil Procedure provides that the Court

may, for cause shown, grant an extension of time in which to respond to a plaintiff’s

complaint. A formal motion is not necessary under Rule 6(b) if the request is made

before the expiration of the time originally prescribed. Blouton v. Pacific Mut. Life

Ins. Co., 4 F.R.D. 200 (D.C. N.C. 1944). MDOC Defendants Connor, Mankee, and

Kautz make this request before the time has expired. If a timely request is made,

an extension of time is usually granted on the showing of good cause. Creedon v.

Taubman, 8 F.R.D. 268 (D.C. Ohio 1947).




                                          1
 Case 2:19-cv-00175-PLM-MV ECF No. 75 filed 03/27/20 PageID.626 Page 2 of 3




      In September 2019, Plaintiff L.T. Tucker (Tucker), a pro se prisoner confined

in the Michigan Department of Corrections (MDOC), filed a complaint under 42

U.S.C. § 1983, naming three MDOC Defendants and alleging mainly First

Amendment violations that purportedly took place in July 2019 at Marquette

Branch Prison. (ECF 1.) Tucker also moved to proceed in forma pauperis (IFP).

(ECF 2.) The Court allowed him to proceed IFP (ECF 5) but MDOC Defendants

later moved to revoke his IFP status (ECF 20, 21.) MDOC Defendants also moved

for summary judgment based on his failure to exhaust (ECF 24, 25); the Court set

deadlines for Tucker to respond and gave him until January 30, 2020 “to complete

discovery limited to the exhaustion issue only.” (ECF 28, Pg ID 233.) In the

meantime, Tucker sent numerous discovery requests to MDOC Defendants, who

responded to most of his requests. Tucker asked the Court for more time to

complete discovery (ECF 41) but the Court denied that request, although it gave

him more time to respond to MDOC Defendants’ summary judgment motion. (ECF

61.) Tucker also moved for leave to file an amended complaint (ECF 55), to which

MDOC Defendants objected. (ECF 62.) And he filed an unauthorized sur-reply

(ECF 46), which MDOC Defendants opposed. (ECF 58.) In February 2020, the

Magistrate Judge issued a report (R&R), recommending denial of the motion to

revoke Tucker’s IFP status (ECF 60, Pg ID 445) and MDOC Defendants objected.

(ECF 64.)

      Tucker recently filed a response to MDOC Defendants’ motion for summary

judgment, along with a number of exhibits. (ECF 70.) Counsel for MDOC




                                         2
  Case 2:19-cv-00175-PLM-MV ECF No. 75 filed 03/27/20 PageID.627 Page 3 of 3




Defendants respectfully asks the Court for a 30-day enlargement to review Tucker’s

response and to prepare an appropriate reply. Delay in responding to his response

is not the result of inexcusable neglect by the MDOC Defendants or their counsel.

Because of the large volume of prisoner lawsuits handled by the Michigan Attorney

General’s Office and counsel, including briefing due in April in the Sixth Circuit

Court of Appeals, it is not possible for counsel to file an appropriate reply to

Tucker’s response. MDOC Defendants also contend that granting this motion for a

30-day enlargement of time will not prejudice Tucker, who is serving life in prison.

                                              CONCLUSION

        MDOC Defendants respectfully asks the Court for an additional 30 days – or

to April 28, 2020 – to file their reply to Tucker’s response.

                                                     Respectfully submitted,

                                                     Dana Nessel
                                                     Attorney General

                                                     s/ Raina Korbakis (P49467)
                                                     Assistant Attorney General
                                                     MDOC Division
                                                     P.O. Box 30217
                                                     Lansing, MI 48909
                                                     korbakisr@michigan.gov
                                                     (517) 335-3055
Date: March 27, 2020
Korbakis\FED Intake\Tucker 2019-0266389-B\Brf in Sup of Mot for Enlarge




                                                        3
